UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 3, 2016 SOLAREDGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-36894 20-5338862 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 HaMada Street, Herziliya Pituach, Israel (Address of Principal executive offices) (Zip Code) Registrant’s Telephone number, including area code: 972 (9) 957-6620 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On February 3, 2016, SolarEdge Technologies, Inc. (the “Company”) issued a press release announcing its financial results for the quarter ended December 31, 2015.The Company previously announced that the Company would hold a conference call and live webcast at 5:00 p.m., Eastern time, on February 3, 2016, to discuss these results.A copy of the press release announcing the Company’s financial results for the quarter ended December 31, 2015 is furnished hereto as Exhibit 99.1 and is incorporated herein by reference. This information, including the exhibits hereto, will not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section and it will not be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits. (d)List of Exhibits Exhibit No. Description Exhibit 99.1 Press release dated February 3, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOLAREDGE TECHNOLOGIES, INC. Date:February 3, 2016 By: /s/Ronen Faier Name: Ronen Faier Title: Chief Financial Officer Exhibit Index Exhibit No. Description Exhibit 99.1 Press release dated February 3, 2016
